DETAILED ACTION
	This application is a 371 (national stage application) of PCT/US2019/019337. 	
Claims 1-20 are pending.  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 drawn to an oral or topical composition comprising: a peroxide source; and a vegetable- or fruit-based peroxide medium configured as a peroxide decomposition catalyst capable of catalyzing decomposition of the peroxide source upon contact with the peroxide source to produce molecular oxygen, the peroxide source and the vegetable- or fruit-based medium being arranged in the composition such that substantial contact of the peroxide source and the peroxide decomposition catalyst is prevented prior to use of the composition.

Group II, claim(s) 10-11 drawn to a method of increasing molecular oxygen concentrations within an oral cavity, the method comprising: masticating the composition of claim 1 over a time period, wherein mastication causes the peroxide source and the vegetable- or fruit-based medium to come into contact such that .

Group III, claim(s) 12 drawn to a method of inhibiting lactic acid generation by anaerobic microorganisms in an oral cavity, the method comprising: masticating the composition of claim 1 over a time period, wherein mastication causes the peroxide source and the vegetable- or fruit-based medium to come into contact such that molecular oxygen is liberated by decomposition of the peroxide source and increases concentration cl of molecular oxygen in an oral cavity over the time period to c2, c2 > ci.

Group IV, claim(s) 13 drawn to a method of treating a wound or a skin condition, the method comprising: topically applying the composition of claim 1 to a wound or skin and increasing moisture of the composition, wound, and/or skin such that the moisture dissolves the composition and causes the peroxide source and the vegetable- or fruit-based medium to come into contact such that 40WO 2019/165338PCT/US2019/019337 molecular oxygen is liberated by decomposition of the peroxide source and increases concentration cl of molecular oxygen at the wound or skin over the time period to c2, c2 > ci.

Group V, claim(s) 14-20 drawn to a masticatable gum composition capable of releasing molecular oxygen into an oral cavity during mastication, the composition comprising: a first component having a gum base and one of a peroxide source or a vegetable- or fruit-based medium, the vegetable- or fruit-based medium capable of catalyzing decomposition of the peroxide source when contacting the peroxide source to produce molecular oxygen; and a second component in contact with the first component and having the other of the peroxide source or the vegetable- or fruit-based medium, wherein the first and second components are arranged to prevent substantial contact of the peroxide and the vegetable- or fruit-based medium prior to mastication of the masticatable gum.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. 
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or 
	The common technical feature of Groups I-V is to an oral or topical composition comprising: a peroxide source; and a vegetable- or fruit-based peroxide medium configured as a peroxide decomposition catalyst capable of catalyzing decomposition of the peroxide source upon contact with the peroxide source to produce molecular oxygen, the peroxide source and the vegetable- or fruit-based medium being arranged in the composition such that substantial contact of the peroxide source and the peroxide decomposition catalyst is prevented prior to use of the composition.
	Ladizinsky (US 20110305738-see IDS filed 9/16/2020) discloses oral compositions having a peroxide source, and a peroxide decomposition catalyst which catalyzes the decomposition of the peroxide source to produce molecular oxygen, the peroxide source and peroxide decomposition catalyst present in the oral composition in a non-contacting manner such that no substantial contact of the peroxide source and peroxide decomposition catalyst occurs prior to use. The catalyst can be naturally occurring or synthetic enzyme such as catalase, see paragraphs [0021], [0027] and 
Based on the prior art, the common technical feature of the instant claims lacks novelty over the prior art. Since the common technical feature is taught by the prior art, the common technical feature does not rise to the level of a special technical feature. Thus, the groups lack unity of invention a posteriori and restriction between them is proper. Accordingly, any subsequent patentably distinct invention lacks unity with the first group, see 37 CFR § 1.476 (d).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed under 37 CFR 1.143 and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the claimed inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the claimed inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the claimed inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other claimed inventions. 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order to retain the right to rejoinder in accordance with the Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows:

If Applicant elects any one of Groups I through V, the Applicant needs to additionally elect:

a) Specific composition: Applicant must elect a specific composition (i.e. type of peroxide (e.g. see paragraph 0032) and vegetable or fruit medium and any further ingredients (e.g. sweeteners, gum base etc.)), and whether or not there is multiple components. Applicants must elect the ingredients present in each layer if a multiple component configuration is elected. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include 

The claims are deemed to correspond to the species listed above in the following manner: Claims 1, 10,12, 13, and 14-19 are generic. 

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species for each composition type represent distinct characteristics. Ladizinsky (US 20110305738-see IDS filed 9/16/2020) discloses oral compositions having a peroxide source, and a peroxide decomposition catalyst which catalyzes the decomposition of the peroxide source to produce molecular oxygen, the peroxide source and peroxide decomposition catalyst present in the oral composition in a non-contacting manner such that no substantial contact of the peroxide source and peroxide decomposition catalyst occurs prior to use. The catalyst can be naturally occurring or synthetic enzyme such as catalase, see paragraphs [0021], [0027] and claim 1. Though Ladizinsky does not teach a vegetable or fruit based peroxide medium, Kimbrough (see IDS filed 9/16/2020) teaches that a catalase is responsible for converting hydrogen peroxide to water and oxygen and that it is obtained by aqueous extraction of potato and the potato extract is mixed together with hydrogen peroxide to collect oxygen. Thus it is obvious to utilize a potato based peroxide medium as suggested by Kimbrough to arrive at a peroxide decomposition catalyst. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103 (a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to addition species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SARAH ALAWADI/Primary Examiner, Art Unit 1619